DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 4/22/2022, with respect to the 35 USC 101 rejection on pages 6-16  have been fully considered and are persuasive.  The 35 USC 101 rejection of claims 1-11 has been withdrawn. 
Applicant’s arguments, with respect to the 35 USC 102(a)(1) rejection on pages 16-20 have been fully considered and are persuasive.  The 35 USC 102(a)(1) rejection of claims 1-11 has been withdrawn. 
Allowable Subject Matter
Claims 1-5, 7-10, and 12-15 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 8, all of the prior art of record fails to teach or suggest the limitation of claim 1, a control system comprising: an input configured to communicate with an airport surveillance system, processing circuitry configured to receive, from the input, identification data for an aircraft on ground, position data, indicating a position of the aircraft on the ground, and, to send the identification data to a data storage device and receive an identifier of a designated gate for the aircraft from the data storage device, wherein the processing circuitry is further configured to send a signal to a gate control system at the designated gate in preparation of the designated gate receiving the aircraft in response to the position of the aircraft being within a predetermined distance from the designated gate, and the processing circuitry is further configured to delay sending of the signal to the gate control system by a certain amount of time based on an estimated travel time of the aircraft from the position of the aircraft to the designated gate, wherein in response to the signal being sent from the processing circuitry to the gate control system to prepare the designated gate, the signal triggers the gate control system to activate a visual docking guidance system. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art Baiada (US20050071076A1) discloses a computer implemented method for an aviation system to manage, consistent with specified system business goals, the temporal assignment of airport gates for use by a plurality of aircraft which are to-be-serviced by specified ground resources, including ground personnel, equipment and supplies, so as to deliver and receive specified passengers, their baggage and cargo during a specified time period, based upon specified data pertaining to the aircraft, passengers and ground resources, includes the steps of: (a) collecting and storing the specified data, (b) processing the data to predict the trajectories of the aircraft, wherein these trajectories including the expected gate arrival time, required ground servicing period and projected departure time of each of the aircraft, (c) processing the data to predict the loads imposed on the ground resources and gates associated with the movement of the passengers, equipment and supplies in relation to the arrival and departure of the aircraft, (d) processing the data, trajectories and loads to identify the various possible ways to distribute the ground system resources and assign the gates so as to meet the time constraints of the predicted trajectories and loads, and (e) assigning to each of the plurality of aircraft a gate for use for a prescribed period, with these assignments being made in such a manner as to allow the aviation system to optimally meet its business goals.
The dependent claims are allowable at least for the reasons of independent claims 1 and/or 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wyschogrod (US 5374932 A) teaches an airport surface traffic surveillance and automation system addresses a wide variety of airport surface conflict scenarios using a combination of runway-status lights, controller alerts, and enhanced controller displays. Runway-status lights, composed of runway-entrance lights and takeoff-hold lights, provide alerts directly to pilots and vehicle operators, to prevent runway incursions before they happen. Controller alerts are used to direct a controller's attention to existing conflicts between aircraft on or near the runways. Enhanced displays present symbology to describe aircraft position, size, direction and speed of motion, altitude, aircraft flight number, and equipment type. Aircraft on approach to runways are also depicted on the displays. The invention features an airport surveillance system, having a radar data interface for receiving radar data from a radar source at a first data rate and for outputting radar data at a second data rate less than the first data rate, and a radar target processor coupled to the radar data interface. The radar target processor includes a clutter rejecter for generating a clutter map of the clutter signals in the radar data, and for substantially removing the clutter signals from the radar data using the clutter map, a morphological processor to receive radar data from the clutter rejecter and for detecting from the radar data target objects using the morphology of the target object, a multipath processor to receive radar data from the morphological processor and for detecting and removing from the radar data false targets resulting from multipath radar reflections, and a target tracker to receive radar data from the multipath processor and for tracking the path of target objects on or near the airport surface.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665